Mount, C. J.
— This action was brought to recover for personal injuries, sustained by respondent while a passenger upon one of appellant’s street railway cars. At the trial appellant did not contest its liability for the injuries respondent had sustained, and the only issue tried was the extent of retspondent’s injuries, and the amount of damages he was entitled to recover. Considerable evidence was taken upon this issue. At the close of the testimony, the court instructed the jury, among other things, that in estimating the damages they might take into consideration “any expense for medicine and care of physicians which plaintiff has necessarily been put to by reason of such injuries, or that he may in the future with reasonable probability be put to by reason of such injuries.” The jury returned a verdict in favor of respondent *365for $3,097.50, upon which a judgment was entered, and this appeal is prosecuted.
Appellant concedes that there was evidence to show medical attendance in the past, but contends that there was no evidence to show the value of physician’s services prior to the trial, and no evidence that respondent would probably need such services in the future. This is the only question pre^ semted on the merits of the appeal. • While there is no direct evidence in the record that respondent had paid for medical attendance in the past, yet there was abundant to show that he had employed, and was attended by, physicians, and that respondent had been severely injured and had not recovered at the time of the trial. Dr. Willis, a witness on behalf of appellant, gave as his opinion that it was doubtful if rer spondent would ever recover, and said: “I should say in
all probability he would improve and get a good deal better, but of course in one of his age I do not know whether he would get entirely over the effects of it or not. I think he should get over it enough so it really should not annoy him materially.” Doctors Scudder and Bates, witnesses for the respondent, testified that the injury was permanent and that respondent would continue to suffer as long as he lived. This evidence was sufficient to support the instruction, because when it was shown that respondent was in need of medical attendance and had employed physicians, the presumption followed that there was some expense attached to such employment; and when it was also shown that respondent would suffer in the future, it followed that in all probability he would need medical attention for which the jury were at liberty to fix a nominal sum at least. Feeney v. Long Island R. Co., 116 N. Y. 375, 22 N. E. 402; Gallamore v. Olympia, 34 Wash. 379, 75 Pac. 978.
It was therefore not error for the court to give the instruction complained of. The judgment is affirmed.
Ckow, Hadley, and Dunbak, JJ., concur.
Boot, J., concurs in the result.